DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 5/9/2022 was between:
Group I, claim(s) 1-13, drawn to an AFM system.
Group II, claim(s) 14-18, 20-29 and 32-34, drawn to methods of mapping nucleotide molecules.
Group III, claim(s) 35, drawn to methods of mapping nucleotide molecules.
See the interview summary dated 5/13/2022.

Applicant's election with partial traverse of Group II, claims 14-18, 20-29 and 32-34 in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that there is not a burden to examine Groups II and III because they would have the same classification because they essentially overlap in scope. This is not found persuasive because the instant application is a 371 national stage entry of a filed PCT application. The restriction requirement is based on a lack of unity of invention. Furthermore, the requirements for a lack of unity finding do not require burden under 37 CFR 1.475.
However, upon further consideration upon review of the elected Group, the restriction requirement between Groups II and III is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
The drawings filed 7/3/2019 are objected to because the text of figures 1A, 1B, 1C, 2A, 2B, 2C, 5A-E, 6, 7A, 7B, 7C, 7D, 9, 11, 13, 14, 15A, 15D, 18A, 18B, 18C and 19 is pixelated and blurry such that figures are not suitable for publication purposes. The text of the beforementioned figures is contrasted with the clarity of Figure 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities:
The priority data in paragraph 1 of the specification is different from that of the submitted ADS.

The Incorporation by Reference paragraph regarding the Sequence Listing is missing.

Appropriate correction is required.

The use of terms, such as Beckman Coulter and Life Technologies, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 14 is objected to because of the following informalities:  the recites “the mixture” in at least line 2, presumably in reference to a “magnesium-free mixture”. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required. 

Claim 35 is objected to because of the following informalities:  the recites “dsDNmolecule” and “CRISPR-Cas9/dsDNcomplex” in lines 5 and 6. The recitations are typographical errors.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 20-29 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “substantially all unbound CRISPR-Cas protein”. It is unclear what the metes and bounds of “substantially all” encompasses. Does it encompass 99% of “unbound CRISPR-Cas protein” but not 98% of “unbound CRISPR-Cas protein”? It is unclear what criteria are utilized to determine whether “substantially all unbound CRISPR-Cas protein” has been removed.
Claims 15-18, 20-29 and 32-34 depend from claim 14 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-18, 20, 22, 23-27, 29 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2016/028843 A2; effective priority date of 8/19/2014; cited on the 7/3/2019 IDS) in view of Jin (US 2008/0272299 A1; cited on the 7/3/2019 IDS) and Clark (US 2010/0064395 A1; cited on the 7/3/2019 IDS).
Regarding claim 14, Church teaches incubating target nucleic acids in a magnesium-free mixture that includes a CRISPR-Cas protein and guide RNA without cleaving the target nucleic acid (p. 24-25 and 76). The incubating results in complexes of CRISPR-Cas protein, guide RNA and target nucleic acids.
Church teaches depositing the above noted complexes on a flat surface such that they are bound (p. 4, 20, 21 and 81).
Church teaches using atomic force microscopy to detect the structure of the complex on the surface (p. 2, 21 and 29).
Regarding claim 15, Church teaches the target nucleic acid is DNA (p. 4 and 6).
Regarding claim 16, Church teaches the target is RNA that is an RNA/DNA chimera (p. 35).
Regarding claim 17, Church teaches the target is PCR amplified DNA (p. 76).
Regarding claim 18, Church teaches the target is genomic DNA (p. 4), which would reasonably expected to be isolated from some type of “biological sample”.
Regarding claim 20, Church teaches the magnesium-free mixture includes EDTA (para. 81), which would chelate magnesium in the solution.
Regarding claim 22, Church teaches the CRISPR-Cas protein is Cas9 (p. 24-25).
Regarding claim 23, Church teaches the CRISPR-Cas protein is a modified or null/dead Cas9 (p. 25).
Regarding claim 24, Church teaches the guide RNA is sgRNA specific for a target (p. 24).
Regarding claim 25, Church teaches a plurality of guide RNAs in the mixture (p. 3 and 89). 
Regarding claims 26 and 27, Church teaches removing unbound Cas9 by washing (p. 74).
Regarding claim 29, Church teaches the surface is a transparent surface in the form of a coverglass (p. 40).
Regarding claim 32, Church teaches using the images in mapping of the target nucleic acid (p. 2, 7, 20 and 23).
Regarding claim 33, Church teaches quantitating the amount of the target nucleic acid by determining a copy number (p. 30-31).
Regarding claim 34, Church teaches fixing the sample (p. 37, 42, 70, 74 and 75) or stabilizing it (p. 34).
While Church discusses the use of AFM, Church does not describe the AFM of the claims.
However, Jin and Clark demonstrate known elements of AFM.
Jin teaches an atomic force microscopy (AFM) system (para. 2). The system comprises: at least one cantilever (para. 15); at least one scanning probe arrangement including a laser positioned over a portion of the at least one cantilever which contacts a surface of at least one sample, wherein a tilt angle of the at least one cantilever with respect to the at least one scanning probe arrangement is less than 10 degrees (para. 15); a single probe carbon nanocone field emitter in combination with the AFM laser-guided operating principle, according to the invention, can be utilized as a nanoscale field emission e-beam evaporator as illustrated in FIG. 24 (para. 104) with the typical tilt angle obtainable by such a self-tilting mechanism is typically in the range of 1 to 30 degrees, preferably 5-15 degrees (para. 77).
Clark teaches an AFM comprising a power source with a displacement noise less than 300 Picometers (para. 9); The two structures are actuated by the same voltage source (para. 108, 198, and 134).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have incorporated the AFM of Jin and Clark in to the method of Church. One would have been motivated to do so for the purpose of using an AFM system capable of high precision and accuracy using nanoscale force-displacement measurements in order to map the nucleic acids of Church.
Regarding claims 26 and 27, it would have been prima facie obvious that the unbound Cas9 may be removed at any time after incubating it with the target nucleic acid and before imaging.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2016/028843 A2; effective priority date of 8/19/2014; cited on the 7/3/2019 IDS) in view of Jin (US 2008/0272299 A1) and Clark (US 2010/0064395 A1; cited on the 7/3/2019 IDS) as applied to claim 14 above, and in further view of Latham (US 2005/0014169 A1; cited on the 7/3/2019 IDS).
Regarding claim 21, Church renders obvious the elements of clam 14 as encompassed by claim 21.
Church does not teach the composition of the magnesium-free deposition encompassed by claim 21.
Latham teaches using polyamines to inhibit nucleases (para. 200).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Church by using the polyamines of Latham to in order to limit the activity of nucleases.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2016/028843 A2; effective priority date of 8/19/2014) in view of Jin (US 2008/0272299 A1) and Clark (US 2010/0064395 A1) as applied to claim 14 above, and in further view of Wu (US 2015/0241470 A1).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2016/028843 A2; effective priority date of 8/19/2014) in view of Jin (US 2008/0272299 A1), Clark (US 2010/0064395 A1) and Wu (US 2015/0241470 A1).
Regarding claim 28, Church renders obvious the elements of clam 14 as encompassed by claim 28.
Regarding claim 35, Church teaches incubating target nucleic acids in a magnesium-free mixture that includes a CRISPR-Cas protein and guide RNA without cleaving the target nucleic acid (p. 24-25 and 76). The target is double-stranded DNA (p. 4 and 6). The incubating results in complexes of CRISPR-Cas protein, guide RNA and target nucleic acids.
Church teaches fixing samples with paraformaldehyde (p. 74).
Church teaches depositing the above noted complexes on a flat surface such that they are bound (p. 4, 20, 21 and 81).
Church teaches using atomic force microscopy to detect the structure of the complex on the surface (p. 2, 21, 29).
While Church discusses the use of AFM, Church does not describe the AFM of the claims.
However, Jin and Clark demonstrate known elements of AFM.
Jin teaches an atomic force microscopy (AFM) system (para. 2). The system comprises: at least one cantilever (para. 15); at least one scanning probe arrangement including a laser positioned over a portion of the at least one cantilever which contacts a surface of at least one sample, wherein a tilt angle of the at least one cantilever with respect to the at least one scanning probe arrangement is less than 10 degrees (para. 15); a single probe carbon nanocone field emitter in combination with the AFM laser-guided operating principle, according to the invention, can be utilized as a nanoscale field emission e-beam evaporator as illustrated in FIG. 24 (para. 104) with the typical tilt angle obtainable by such a self-tilting mechanism is typically in the range of 1 to 30 degrees, preferably 5-15 degrees (para. 77).
Clark teaches an AFM comprising a power source with a displacement noise less than 300 Picometers (para. 9); The two structures are actuated by the same voltage source (para. 108, 198, and 134).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have incorporated the AFM of Jin and Clark in to the method of Church. One would have been motivated to do so for the purpose of using an AFM system capable of high precision and accuracy using nanoscale force-displacement measurements in order to map the nucleic acids of Church.
Church does not teach the mica surface encompassed by claims 28 and 35.
However, Wu teaches it was known to use mica surfaces with different types of microscopy (para. 7, 16 and 36).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Church by using the mica surface of Wu in order to maintain a minimum distance between the tip of the AFM and the sample (para. 36).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634